 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale andDepartment Store Union, AFL-CIO and SouthNassau Communities Hospital. Case 29-CG-27May 19, 1981DECISION AND ORDEROn January 26, 1981, Administrative Law JudgeArthur A. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting memorandum, theCharging Party filed a memorandum in oppositionto Respondent's exceptions and memorandum, andthe General Counsel filed limited cross-exceptionsin answer to Respondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions, memo-randums, and cross-exceptions and has decided toaffirm the rulings, findings,land conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, District 1199,National Union of Hospital and Health Care Em-ployees, Retail, Wholesale and Department StoreUnion, AFL-CIO, its officers, agents, and repre-sentatives, shall take the actions set forth in saidrecommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In agreeing with the Administrative Law Judge's findings, ChairmanFanning finds it unnecessary to rely on District 1199 National Union ofHospital d Healthcare Employees, R WDSU, AFL-CIO (First HealthcareCorporation, d/b/a Parkway Pavilion Healthcare), 222 NLRB 212 (1976),in which he dissented. Member Zimmerman finds it unnecessary to passon Parkway Pavilion Healthcare, supra, since he was not a Board Memberwhen the case was decided, and since this case involves primary activity.Although Member Jenkins agrees that Respondent violated Sec. 8(g) ofthe Act, he does not rely on District 1199, National Union of Hospital andHealth Care Employees, R WDSU, AFL-CIO (United Hospitals of Newark),232 NLRB 443 (1977), which the Administrative Law Judge cited in sup-port of finding a violation here. Member Jenkins adheres to his dissent inthat case but finds that decision factually distinguishable from the instantcase.256 NLRB No. 17APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in any strike, picket-ing, or other concerted refusal to work at thepremises of South Nassau Communities Hospi-tal, or any other health care institution, with-out notifying, in writing, South Nassau Com-munities Hospital, or such other health care in-stitution, and the Federal Mediation and Con-ciliation Service, not less than 10 days prior tosuch action, of that intention.DISTRICT 1199, NATIONAL UNION OFHOSPITAL AND HEALTH CARE EM-PLOYEES, RETAIL, WHOLESALE ANDDEPARTMENT STORE UNION, AFL-CIODECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge:This case was heard by me in Brooklyn, New York, onApril 28, 1980. The charge was filed by South NassauCommunities Hospital, herein called the Employer or theHospital, on January 24, 1980, and the complaint issuedon February 8, 1980. The sole issue raised in the com-plaint is whether District 1199, National Union of Hospi-tal and Health Care Employees Retail, Wholesale andDepartment Store Union, AFL-CIO, herein called Re-spondent or the Union, engaged in picketing at the Hos-pital's entrances, thereby necessitating the service of a10-day notice on the Hospital prior to the alleged picket-ing pursuant to Section 8(g) of the National Labor Rela-tions Act. Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by the Hospital, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONThe uncontroverted testimony of John Sikoryak, theHospital's personnel director, established that the Hospi-tal, a New York corporation, is engaged in operating anonprofit hospital and providing medical and otherhealth related services. During the past year, whichperiod is representative of its annual operations general-ly, the Hospital's gross revenues exceeded $35,000, andpurchases of medical supplies and other materials direct-ly from sources located outside of New York State ex-Respondent conceded, by stipulation, that no such notice was givento the Hospital._ . DISTRICT 1199, HOSPITAL AND HEALTH CARE EMPLOYEES75ceeded $500,000. Based on the above facts, I find thatthe Hospital is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(2),(6), and (7) of the Act, and a health careinstitution within the meaning of Sections 2(14) and 8(g)of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEThe salient facts in this case are not in dispute. OnJanuary 24, 1980, four organizers2employed by Re-spondent appeared at the Hospital's premises about 2:30p.m. and took up positions at three of the Hospital en-tranceways. Cohen and Nordenberg walked back andforth in front of the entrance on Washington Avenue;Mishkin patrolled the entrance on Oswald Court; and,Shore stood in front of the emergency room entrance onNassau Parkway. Cohen testified that in mid-December1979 he went to the Hospital and spoke to employees inthe Hospital's coffee shop. His purpose was to begin anorganizing campaign on behalf of the Union.3Thereaf-ter, and until January 24, 1980, he and the other organiz-ers visited the Hospital on at least six different occasionsand handed out leaflets4extolling the virtues of theUnion, together with membership applications, to em-ployees entering or leaving the premises at the three lo-cations stated above. On the fateful day, January 24,Cohen prepared two placards to be worn by the organiz-ers as they patrolled the entranceways.5The placardsread:SNCH employees areLowest paid on L. I.Inferior benefitsNo representationNo job securityTime for 1199Cohen's testimony is that Mishkin's placard was rippedby the wind after she had worn it for only about 10 min-utes. When he walked by Oswald Court about 2:45 p.m.,Mishkin was holding the torn placard, and when sheasked him what she should do with it, Cohen told her toput it in her car and to continue to hand out the leaflets.Nordenberg wore his placard from 2:30 p.m. until 4 p.m.when patrolling ceased. Cohen further testified that theorganizers continued to visit the Hospital after January24 on several occasions, at which time they leafleted theemployees as before, but no placards were displayed.2 Jeff Cohen, Jerry Nordenberg, Phyllis Mishkin, and Sy Shore.a At all times material herein, none of the Hospital's employees wererepresented by a union.4 The parties stipulated to the content of the leaflets, and I receivedthem in evidence as Jt. Exh. I.I Nordenberg wore one on Washington Avenue and Mishkin wore theother on Oswald Court.Sikoryak's testimony pretty much corroboratesCohen's. He observed Cohen handing out leaflets priorto January 24, and on that day he saw Cohen and an-other male walking back and forth, handing out leafletsat the entrance on Washington Avenue between 2:30p.m. and 4 p.m.; and, he saw the other male wearing theplacard described above. He also saw a man walkingback and forth, handing out the leaflets, on Nassau Park-way in front of the emergency room entrance and, hesaw a woman patrolling on Oswald Court, handing outleaflets to motorists as they entered and exited the park-ing lot. Sikoryak stated that he observed the organizerson a few occasions that day between 2:30 p.m. and 4p.m. Wallace Woodard the Hospital's security supervisortestified that on two occasions between 2:30 p.m. and 4p.m. on January 24, he saw a woman on Oswald Courtwearing the placard described above, and that he alsosaw a man wearing a placard on Washington Avenueduring the same time frame. He further testified that al-though the man on Nassau Parkway did not wear a plac-ard he was stopping cars while handing out leaflets andWoodard advised him not to stop the cars.Discussion and ConclusionsAs stated above, the sole issue to be resolved in thiscase is whether the activity engaged in by Respondent atthe Hospital's premises on January 24, 1980, constitutedpicketing within the meaning of the Act. Respondentcontends that said activity was not picketing within Sec-tion 8(g) of the Act and that, therefore, the notice re-quirements of that provision were inapplicable.6It as-serts that it was never the intention of Respondent tokeep employees from work or to, in any way, cause adisruption of the Employer's operation. However, in de-fining what activity constitutes picketing, Justice Doug-las, in a concurring opinion in Bakery & Pastry Drivers &Helpers Local 802 of the International Brotherhood ofTeamsters v. Wohl, 315 U.S. 769, 776 (1942), stated:Picketing by an organized group is more than freespeech, since it involves patrol of a particular local-ity and since the very presence of a picket line mayinduce action of one kind or another, quite irrespec-tive of the nature of the ideas which are being dis-seminated. Hence those aspects of picketing make itthe subject of restrictive regulation.78 Sec. 8(g) of the Act reads as follows:A labor organization before engaging in any strike, picketing, orother concerted refusal to work at any health care institution shall,not less than ten days prior to such action, notify the institution inwriting and the Federal Mediation and Conciliation Service of thatintention, except that in the case of bargaining for an initial agree-ment following certification or recognition the notice required bythis subsection shall not be given until the expiration of the periodspecified in clause (B) of the last sentence of section 8(d) of this Act.The notice shall state the date and time that such action will com-mence. The notice, once given, may be extended by the writtenagreement of both parties7 See District 1199. National Union of Hospital and Health Care Employ-ees. R 'DSU A.4FL-CIO (United Hospitals of Newark), 232 NLRB 443(1977)._. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, while it may not have been the intent of Respond-ent to disrupt the Hospital, it is conceivable that thatcould have been the result.8 Moreover, Section 8(g) ofthe Act was intended to apply to all forms of picketingand not just to that which involves a work stoppage.Congress was concerned with the necessity that healthcare institutions be apprised of any such actions in orderto allow the health care institution to take steps it maydeem necessary to protect the continuity of the servicesit renders to its patients. Thus, the mere presence of theUnion's organizers carrying placards in the entrancewaysof the Hospital identifying the cause they espouse for allthe world to see, for even as short a duration as therecord indicates, plus the handbilling of passing cars andother persons, and the organizers stating who they repre-sent, are sufficient indicia to bring the activity within theambit of picketing as defined by the Board.9According-ly, I find that Respondent engaged in picketing on Janu-ary 24, 1980, without giving the required notice in viola-tion of Section 8(g) of the Act.Respondent argues further that if in fact, the conductengaged in by its organizers rose to the level of picketingwithin the meaning of Section 8(g) of the Act, the inci-dent was of such a minor nature as to be insignificantand isolated involving de mininus conduct and no reme-dial order should issue.It is interesting to note that Respondent herein wasalso the Respondent in two prior cases in which thelength of the picketing engaged in was 1-1/2 hours'°and 2-1/2 hours,' respectively. In both cases, the Boardfound that Respondent had violated Section 8(g) of theAct by failing to give the required 10-day notice, 2 andremedial orders were imposed. I see no reason advancedby Respondent to warrant a different conclusion herein.The legislative history and policy consideration whichprompted the enactment of Section 8(g) point up veryclearly the necessity for giving health care institutionssufficient time to make arrangements for continuing pa-tient care. It is not enough to say that no stoppage oc-curred because of the picketing or that the picketing wasof such short duration. As stated above, the very act ofpicketing could have induced a stoppage to the detri-ment of ailing patients. This cannot be tolerated forwhatever period of time.CONCLUSIONS OF LAWi. South Nassau Communities Hospital is, and at alltimes material herein has been, engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent, District 1199, National Union of Hospi-tal and Health Care Employees, Retail, Wholesale andDepartment Store Union, AFL-CIO, is, and at all timesI No evidence was elicited to show that the activity engaged in by theUnion's organizers interfered with pickups or deliveries, or was anythingbut peaceful at all times.9 United Hospitals of Newark, supra.i' District 1199. National Union of Hospital & Health Care Employees,RWDSU. AFL-CIO (First Healthcare Corporation, d/b/a Parkway PavilionHealthcare), 222 NLRB 212 (1976).l i United Hospitals of Newark, supra.12 Albeit for action which differed from that engaged herein.material herein has been, a labor organization within themeaning of Section 2(5) of the Act.3. By picketing at the premises of South Nassau Com-munities Hospital in Oceanside, New York, without firstgiving 10 days' written notice to South Nassau Commu-nities Hospital and to the Federal Mediation and Conci-liation Service, Respondent has violated Section 8(g) ofthe Act.4. The aforesaid unfair labor practice affected com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(g) ofthe Act by picketing the Employer's premises withoutgiving the required written notice, I shall order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER'3The Respondent, District 1199, National Union ofHospital and Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Engaging in any strike, picketing, or other concert-ed refusal to work at the premises of South Nassau Com-munities Hospital, or any other health care institution,without timely notifying, in writing, any such health careinstitution and the Federal Mediation and ConciliationService, not less than 10 days prior to such action, ofthat intention.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, and allother places where notices to its members are customar-ily posted, copies of the attached notice marked "Appen-dix."'4Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's authorized represenative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-1' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."_ . DISTRICT 1199, HOSPITAL AND HEALTH CARE EMPLOYEES 77tices are not altered, defaced, or covered by any other places where notices to its employees are customarilymaterial. posted.(b) Furnish to the Regional Director for Region 29 (c) Notify the Regional Director for Region 29, insigned copies of the aforesaid notice for posting by writing, within 20 days from the date of this Order, whatSouth Nassau Communities Hospital, if it is willing, in steps Respondent has taken to comply herewith.